DETAILED ACTION
This Action is in response to Applicant’s response filed on 01/06/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
	Applicant argues that in Ofek, images captured simultaneously from separate cameras are used to form the panoramic image.  However, in claim 1, “a plurality of portions [are formed] from the panoramic image.  As recited in an example taken from the subject Application, “a 3D projection of a panoramic image is generated by the computing device (step 902).” Applicant’s Specification, [0046], “The panoramic image may be received as a 2D projection, such as an equirectangular projection.” Id. “Regardless of how the panoramic image is received, the panoramic image 2D is reverse projected to a 3D surface to generate a 3D projection of the panoramic image.” Id. “For example, the equirectangular projection 108 may be projected onto a sphere to generate the spherical 3D projection 604 of the panoramic image discussed with respect to FIG. 6.” Id. “In an implementation, the panoramic image is received as a 3D projection, which removes the need for step 902.” Id.
“Second, a plurality of portions of the 3D projection are formed by the computing device (step 904).” Applicant’s Specification, [0046], “In the case of a spherical 3D projection, portions may comprise square windows dispersed over the surface of the sphere.” Id. “Third, a plurality of two-dimensional projections for the plurality of portions are generated by the computing device by projecting a respective said portion onto a two-dimensional plane (step 906).” Applicant’s Specification, [0047], “For example, a sliding window may be used that projects the portions in a sequence of adjacent portions to a two dimensional plane.” Id. Thus, 
Further, because Ofek does not anticipate “a plurality of portion [are formed] from the panoramic image” Ofek cannot disclose “determining… which of the plurality of portions include the object using object recognition”.   determined in accordance with user input.” Id. Thus, this portion describes displaying a portion based on viewing direction. The media object is not identified from the plurality of frames, rather “matched points of interest may indicate with measurable precision the relative position at which addition media object frame 360 should optimally be embedded within panoramic image portion 315. Ofek, [0051], Thus, Ofek again describes analysis of the panoramic image, directly.
Continuing the above example taken from the subject Application, “Fourth, locations of objects and information about the objects is determined by the computing device by performing object recognition on the plurality of two-dimensional projections (step 908).” Applicant’s Specification, [0049], “Objects may be recognized even if the objects span multiple portions.” Id. “In an implementation, a size of the portions is varied, and the partitioning, projection, and object recognition are repeated such that objects of various sizes can be identified within the portions. ” Id. This functionality to determine which portion includes the object is simply absent from the asserted references.
For at least the reasons stated above, the prior rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,417,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are a broader version of the patented claims.  For example, claim 1 of the present application discloses similar limitations to that of claim 1 of the patented claims, in particular “forming, by the at least one computing device, a plurality of portions from a three-dimensional projection of the panoramic image; generating, by the at least one computing device, a plurality of two-dimensional projections for the plurality of portions by projecting a respective said portion onto a two-dimensional plane; determining, by the at least one computing device, which of the plurality of two-dimensional projections include the object by performing object recognition on the plurality of two-dimensional projections; determining, by the at least one computing device, a location of the object within the three-dimensional projection based on a result of the determining as to which of the plurality of two-dimensional projections include the object; and outputting, by the at least one computing device, the location of the object within the three-dimensional projection.”
Nonetheless, the removal of these limitations of the present application made the claims of the present application a broader version of the patented claims.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims of the present application are not patentably distinct from the patented claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665